Citation Nr: 0834368	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  05-19 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
claimed as neck pain.  

2.  Entitlement to service connection for a right shoulder 
disability, claimed as shoulder pain.  

3.  Entitlement to service connection for a low back 
disability, claimed as back pain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from July 1966 to June 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 decision by the RO 
which denied service connection for neck, back and shoulder 
pain and bilateral defective hearing, and granted service 
connection for a shrapnel scar on the left abdomen, rated 
noncompensably disabling from August 11, 2003, the date of 
receipt of claim.  38 C.F.R. § 3.400(b)(2) (2007).  

In January 2008, the Board denied service connection for 
bilateral defective hearing and an initial compensable 
evaluation for the left abdomen scar, and remanded the claims 
of service connection for neck, back, and shoulder pain.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is  
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claims 
addressed in this decision have been obtained by VA.  

2.  The veteran is not shown to have a neck or right shoulder 
disability at present which is related to service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a neck disability due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2008); 38 C.F.R. §§ 3.159, 3.303 
(2007).  

2.  The veteran does not have a right shoulder disability due 
to disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & West 2008); 38 C.F.R. §§ 3.159, 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran' claims, a 
letter dated in September 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; of what information and 
evidence that VA will seek to provide and what information 
and evidence he was expected to provide, and that VA would 
assist him in obtaining evidence, but that it was ultimately 
his responsibility to provide VA with any evidence pertaining 
to his claims.  See Pelegrini II, supra.  

The veteran's service medical records and all available 
private medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
scheduled for a videoconference hearing before a member of 
the Board in December 2006, but failed to report.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Neck & Right Shoulder Disabilities

The veteran contends, in essence, that service connection 
should be established for neck and right shoulder pain due to 
injuries sustained in service when he was thrown against a 
catapult during an explosion on the USS Forrestal in 1967.  
The veteran reported that he did not seek medical attention 
for his neck and right shoulder injuries in service because 
of pride and because he did not want his buddies to pull 
extra duty in his absence.  

While the veteran may believe that he has neck and right 
shoulder disabilities which are related to service, he has 
not presented any competent medical evidence to support that 
assertion.  While the veteran is competent to relate that he 
experienced symptoms in service, he is not a medical 
professional competent to offer an opinion as to the nature 
or etiology of any current claimed disability.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Falzone v. Brown, 8 Vet. 
App. 398, 405 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case, the service medical records showed no 
complaints, treatment, abnormalities, or diagnosis referable 
to any neck or right shoulder problems in service.  His 
service separation examination report in April 1970, showed 
his neck, upper extremities, and musculoskeletal systems were 
normal and no pertinent abnormalities were noted on 
examination.  

Similarly, the veteran made no mention of any neck or right 
shoulder problems on his original application for VA 
compensation benefits received in August 1970.  

When examined by VA in June 2008, the examiner indicated that 
he reviewed the claims file and provided a description of the 
veteran's complaints and medical history.  The veteran 
reported chronic neck and right shoulder pain, particularly 
with repetitive or overhead work, and said that he might have 
hurt his right shoulder and neck in service.  The examiner 
noted that there was no evidence of any complaints, 
treatment, abnormalities, or diagnosis referable to any neck 
or right shoulder problems in service or until many years 
thereafter.  On examination, the veteran had full and 
painless motion in the right shoulder, some limitation of 
motion in his neck with pain at the ends of movement, and no 
radicular symptoms.  X-ray studies showed minimal spondylytic 
changes in the cervical spine, and no pertinent abnormalities 
in the right shoulder.  The diagnoses included right shoulder 
strain and cervicolumbar strain with arthritis.  The examiner 
opined that it was not likely that the veteran's current 
symptoms of neck and right shoulder pain were related to 
service, but rather to a natural occurring phenomena.  

The Board finds the medical opinion persuasive as it was 
based on a longitudinal review of the entire record and 
included a discussion of all relevant facts.  Moreover, the 
veteran has presented no competent evidence to dispute that 
opinion.  As indicated above, where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit, Barr, Falzone, 
supra.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

The Board considered the statements from three fellow 
servicemen, received in October 2003, to the effect that they 
served with the veteran aboard the USS Forrestal in 1967, and 
recalled that he was injured during the explosion.  However, 
servicemen are not shown to possess the medical expertise 
necessary to render a medical opinion.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) (lay testimony is not competent to 
establish, and therefore not probative of, a medical nexus).  

As indicated above, the veteran is competent to attest to his 
observations regarding neck and right shoulder pain in 
service.  However, once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See Barr v. Nicholson, 21 Vet. App. at 310 
(2007); see also Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

To the extent the veteran contends that he has had chronic 
neck and right shoulder problems since service, the Board 
finds that his assertions are not only unsupported by any 
objective evidence, but contradicted by the service medical 
records which showed a normal neck and right shoulder, and by 
the negative post-service medical evidence until some 38 
years after service separation.  The veteran's explanation 
for not reporting his right shoulder and neck pain at the 
time he was being treated for a shrapnel wound does not 
explain why he later failed to report any neck or shoulder 
problems at the time of his separation examination in April 
1970, or on his original claim for VA compensation benefits 
in August 1970.  In fact, the veteran was seen on sick call 
numerous times for colds and flu like symptoms, but never 
mentioned chronic neck and right shoulder pain.  Thus, the 
Board finds that the veteran's assertions of chronic neck and 
right shoulder problems since service are not supported by 
any contemporaneous record and therefore, are of limited 
probative weight in this case.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); see also Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000); Forshey v. Principi, 284 F. 
3d 1335 (Fed. Cir. 2002).  

Inasmuch as there is no evidence of any neck or right 
shoulder problems in service or until many years after 
discharge from service, and no competent medical evidence 
relating any current disability to service, the Board finds 
no basis for a favorable disposition of the veteran's claim.  
Accordingly, the appeal is denied.  


ORDER

Service connection for a neck disability is denied.  

Service connection for a right shoulder disability is denied.  

REMAND

Concerning the claim of service connection for a low back 
disability, the Board finds that additional development must 
be accomplished prior to further consideration of the 
veteran's appeal.  

As indicated above, the Board remanded the appeal in January 
2008 for a VA examination to determine, in part, the nature 
and etiology of any identified low back disability.  Of 
specific interest was the nature and date of onset of the 
incidental finding on a service x-ray study in August 1967, 
which showed marked scoliosis of the lumbar spine with 
convexity to the left.  The Board remand included a detailed 
description of the veteran's medical history, and requested 
that the examiner determine whether the marked scoliosis 
noted in August 1967, preexisted service and, if so, whether 
there was any increase in the underlying pathology during 
service.  

While the veteran was examined by VA in June 2008, the 
examiner's opinion was somewhat confusing and did not provide 
a clear response to the specific questions asked.  That is, 
while the examiner reported that the claims file was 
reviewed, he indicated that there was no evidence of any 
scoliosis in the service medical records.  Thus, it would 
appear that the examiner missed or otherwise overlooked the 
August 1967 radiographic report which reportedly showed 
marked scoliosis of the lumbar spine.  The significance of 
the incidental x-ray finding in service is central to the 
veteran's claim of service connection for a low back 
disability and must be addressed by an appropriate medical 
specialist.  Therefore, the claims file must be returned to 
the VA physician who conducted the June 2008 VA examination.  

A remand by the Board imposes upon the Secretary of VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where the remand orders are not complied with, the 
Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Because the remand instructions 
were not complied with, the Board is required to remand the 
appeal for clarification of the June 2008 VA medical opinion.  
Id; see also 38 C.F.R. § 19.9 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The case should be referred to the VA 
examiner who examined the veteran in June 
2008 or, if unavailable, to another 
suitably qualified examiner.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should provide a response to the 
following questions:  

I  Is it at least as likely as not 
that the reported marked scoliosis 
of the lumbar spine noted on an 
August 1967 service medical report 
preexisted military service?  

II  If so, based on a review of the 
records, is it at least as likely as 
not that any preexisting back 
disability underwent an increase in 
the underlying pathology during 
service?  

III  If there was an increase of a 
lumbar spine disability during 
service, is it at least as likely as 
not that any increase was due to the 
natural progress of the disease?  

IV  If the examiner determines that 
a low back disability did not 
preexist service, is it at least as 
likely as not that any current back 
disability was incurred in service?  

In responding to these questions, 
the examiner should note that 
temporary or intermittent flare-ups 
of a preexisting injury or disease 
are not sufficient to be considered 
"aggravation in service" unless 
the underlying disorder, as 
contrasted with symptoms, has 
worsened  

The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

2.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

3.  After the requested development has 
been completed, the RO should 
readjudicate the merits of the claims 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


